NUMBER 13-19-00124-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                  IN RE YASEMIN TURAN


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

Before Chief Justice Contreras and Justices Benavides and Hinojosa
             Memorandum Opinion by Justice Hinojosa 1

         Relator Yasemin Turan filed a petition for writ of mandamus in the above cause on

March 25, 2019. Through this original proceeding, Turan seeks to compel the trial court

to vacate its temporary orders pertaining to grandparent access and visitation and to

dismiss the case. See TEX. FAM. CODE ANN. § 153.433 (West, Westlaw through 2017 1st

C.S.).




         1  See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in
any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
       To obtain relief by writ of mandamus, a relator must establish that the trial court

committed a clear abuse of discretion and that there is no adequate remedy by appeal.

In re Nationwide Ins. Co. of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); In

re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding);

Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding). The relator

bears the burden of proving both requirements. In re H.E.B. Grocery Co., 492 S.W.3d
300, 302 (Tex. 2016) (orig. proceeding) (per curiam); Walker, 827 S.W.2d at 840.

Similarly, the relator has the burden of providing the Court with a sufficient mandamus

record to establish her right to mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837

(Tex. 1992) (orig. proceeding); In re Athans, 458 S.W.3d 675, 676 (Tex. App.—Houston

[14th Dist.] 2015, orig. proceeding); see TEX. R. APP. P. 52.3(k) (specifying the required

contents for the appendix); id. R. 52.7(a) (specifying the required contents for the record).

       As it pertains to this case, mandamus relief is available if a trial court grants a

grandparent’s request for temporary access to grandchildren where the grandparent fails

to prove by a preponderance of the evidence that denial of possession of or access to

the child would significantly impair the child’s physical health or emotional well-being. See

In re Scheller, 325 S.W.3d 640, 643 (Tex. 2010) (orig. proceeding) (per curiam); In re

Derzapf, 219 S.W.3d 327, 335 (Tex. 2007) (orig. proceeding) (per curiam); In re J.M.G.,

553 S.W.3d 137, 140 (Tex. App.—El Paso 2018, orig. proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus,

the record, and the applicable law, is of the opinion that Turan has not met her burden to




                                             2
obtain mandamus relief. Accordingly, without reaching the merits, we deny the petition

for writ of mandamus and all relief sought therein.

                                                           LETICIA HINOJOSA
                                                           Justice

Delivered and filed the
9th day of April, 2019.




                                            2